

113 S1952 IS: Grants for Renewable Energy Education for the Nation Act
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1952IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide support to develop career and technical education programs of study and facilities in the areas of renewable energy.1.Short titleThis Act may be cited as the
			 Grants for Renewable Energy Education
			 for the Nation Act or the GREEN Act.2.Clean energy
			 curriculum development grants(a)AuthorizationThe Secretary of Education is authorized to
			 award grants, on a competitive basis, to eligible partnerships to develop
			 programs of study (containing the information described in section 122(c)(1)(A)
			 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2342(c)(1)(A))), that are focused on emerging careers and jobs in the fields of clean
			 energy, renewable energy, energy efficiency, climate change mitigation, and
			 climate change adaptation. The Secretary of Education shall consult with the
			 Secretary of Labor and the Secretary of Energy prior to the issuance of a
			 solicitation for grant applications.(b)Eligible
			 PartnershipsFor purposes of this section, an eligible
			 partnership shall include—(1)at least 1 local
			 educational agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area
			 career and technical education school or educational service agency described in
			 such section;(2)at least 1
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C. 2352); and(3)representatives of
			 the community, including business, labor organizations, and industry that have
			 experience in fields described in subsection (a).(c)ApplicationAn
			 eligible partnership seeking a grant under this section shall submit an
			 application to the Secretary of Education at such time and in such manner as the Secretary
			 may require. Applications shall include—(1)a
			 description of the eligible partners and partnership, the roles and
			 responsibilities of each partner, and a demonstration of each partner's
			 capacity to support the program;(2)a
			 description of the career area or areas within the fields described in
			 subsection (a) to be developed, the reason for the choice, and evidence of the
			 labor market need to prepare students in that area;(3)a
			 description of the new or existing program of study and both secondary and
			 postsecondary components;(4)a
			 description of the students to be served by the new program of study;(5)a
			 description of how the program of study funded by the grant will be replicable
			 and disseminated to schools outside of the partnership, including urban and
			 rural areas;(6)a
			 description of applied learning that will be incorporated into the program of
			 study and how it will incorporate or reinforce academic learning;(7)a
			 description of how the program of study will be delivered;(8)a
			 description of how the program will provide accessibility to students,
			 especially economically disadvantaged, low performing, and urban and rural
			 students;(9)a
			 description of how the program will address placement of students in
			 non-traditional fields as described in section 3(20) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(20)); and(10)a description of
			 how the applicant proposes to consult or has consulted with a labor
			 organization, labor management partnership, apprenticeship program, or joint
			 apprenticeship and training program that provides education and training in the
			 field of study for which the applicant proposes to develop a curriculum.(d)PriorityThe
			 Secretary of Education shall give priority to applications that—(1)use online
			 learning or other innovative means to deliver the program of study to students,
			 educators, and instructors outside of the partnership; and(2)focus on low-performing students and special populations as defined in section 3(29) of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(29)).(e)Peer
			 ReviewThe Secretary of Education shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—(1)educators who have
			 experience implementing curricula with comparable purposes; and(2)business and
			 industry experts in fields described in subsection (a).(f)Uses of
			 FundsGrants awarded under this section shall be used for the
			 development, implementation, and dissemination of programs of study (as
			 described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical
			 Education Act (20 U.S.C. 2342(c)(1)(A))) in career areas related to clean
			 energy, renewable energy, energy efficiency, climate change mitigation, and
			 climate change adaptation.3.Renewable energy
			 facilities grants(a)AuthorizationThe
			 Secretary of Education is authorized to award grants, on a competitive basis,
			 to eligible entities to promote development of career and technical education
			 facilities that are energy efficient and promote the use of renewable energy
			 practices.(b)Eligible
			 entitiesFor purposes of this section, eligible entities
			 include—(1)a
			 local educational agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area
			 career and technical education school or educational service agency described
			 under such section; or(2)a
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C. 2352).(c)ApplicationAn
			 eligible entity seeking a grant under this section shall submit an application
			 to the Secretary of Education at such time, in such manner, and containing such information
			 as the Secretary may require.(d)Peer
			 reviewThe Secretary of Education shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—(1)career and
			 technical education administrators who have experience with energy-efficient
			 facilities and equipment; and(2)business and
			 industry experts who build and work in renewable energy facilities.(e)Use of
			 fundsGrants awarded under this section shall be used for—(1)performing an
			 evaluation of the sustainability aspects of current facilities, unless such an
			 evaluation has been conducted prior to receiving a grant under this
			 section;(2)convening
			 stakeholders, including organizations devoted to the promotion and support of
			 renewable energy activities, to develop a plan to address needs identified in
			 such an evaluation, unless such a plan has already been developed prior to
			 receiving a grant under this section;(3)initiating
			 activities related to the construction, operation, and improvement of
			 facilities that promote the use of renewable energy practices;(4)purchasing
			 energy-efficient machinery, technology, or other physical equipment used as an
			 educational tool to deliver career and technical education courses;(5)measuring the
			 effectiveness of the new or improved facilities and infrastructure, such as
			 complying with existing renewable energy standards; and(6)communicating the
			 lessons and practices learned from the building upgrades to other
			 institutions.4.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this Act $100,000,000.